Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §102(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5-6,8-11,16,19,23-24,26-28,30-34,37 and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Wang et al (US 2020/0128529 A1).
Regarding claim(s) 1,23,41 and 42, Wang discloses an apparatus for wireless communication (See Fig(s). 8), comprising: a processing system configured to: 
determine a size of a transport block for a data channel  (See ¶ abstract, determining a transport block size and help improve reliability of data transmission.) based on a quantity of available resource elements of an allocation of resources for the transport block (See Fig(s). 2, 3 s210, See ¶ 20, 45, the determining, by the communications device, the target transport block size based on the at least one resource element quantity includes: determining, by the communications device, a transport block size corresponding to each of the at least one resource element quantity),
¶ 98, 136), wherein the allocated resources in the plurality of slots have different quantities of available resource elements for the data (See Fig(s). 4 See ¶ 16-18, 45, different transmission resources require different quantities of pilot resources, overheads, and/or the like. In this way, transport block sizes on different transmission resources are different); and 
generate the data channel in accordance with the determined size of the transport block (See Fig(s). 4 s330; and an interface configured to output the data channel for transmission (See Fig(s). 1, each device has an interface for data transmissions as appropriate both the UE’s and the base stations).  

Regarding claim(s) 2, 24 and 30, Wang discloses wherein the processing system is further configured to generate the transport block based on a modulation and coding scheme (MCS) associated with the transport block (See ¶ 5-7, 10, 171-174) , and wherein a slot of the plurality of slots comprises control information indicating one or more parameters associated with the MCS.  
	Regarding claim(s) 5 and 26, Wang discloses wherein the one or more parameters comprise: a modulation order associated with the transport block (See ¶ 110); an aggregate code rate associated with the transport block in the plurality of slots; or a code rate associated with the transport block in a slot of the plurality of slots.  
Regarding claim(s) 6 and 27, Wang discloses wherein the one or more parameters comprise a code rate associated with the transport block in resources in a configured slot format associated with the plurality of slots (See ¶ 7-8 10).  
Regarding claim(s)  8 and 28, Wang discloses wherein the processing system is further configured to determine the size of the transport block based on at least one of code rate, modulation order (See ¶ 43), or number of spatial streams associated with the transport block.  
Regarding claim(s) 9 and 31, Wang discloses wherein the quantity of available resource elements comprises a total quantity of resource elements of the allocated resources excluding resource elements allocated for transmission of at least one of control information, reference signals, or gap symbols (See ¶ 63).  
¶ 63).    
Regarding claim(s) 11 and 33, Wang discloses wherein the quantity of available resource elements comprises a quantity of resource elements in a configured slot format, wherein a bandwidth of the configured slot format is the same as a bandwidth of the allocated resources excluding resources allocated for reference signals (See ¶ 224-226,332).  
Regarding claim(s) 16 and 34, Wang discloses wherein: the processing system is configured to select a redundancy version of a plurality of redundancy versions of the data to be encoded in a slot of the plurality of slots based at least on a quantity of resource elements associated with the slot; and the generating of the transport block comprises generating the plurality of slots by encoding the transport block in each slot using the redundancy version of the data for the respective slot (See ¶ 54,60).  
Regarding claim(s) 19 and 37, Wang discloses the data in each of the plurality of slots is associated with a plurality of code blocks; and the generating of the transport block comprises encoding the transport block in at least two of the plurality of slots with different orders of the plurality of code blocks (See ¶ 53,71,103).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0128529 A1) hereinafter as Wang in view of Kimura et al (US 2019/0132820 A1) hereinafter as Kimura.
Regarding claim(s) 12, Kimura discloses  wherein the generating of the transport block comprises performing rate matching for each slot of the plurality of slots based on a respective redundancy version of a plurality of redundancy versions associated with the respective slot (See ¶ 129, 153).  Rate matching enhances network performance by adjusting the coding rates for transmitting devices).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kimura within Wang, so as to enhance overall network performance by adjusting the coding rates for transmitting devices.
Regarding claim(s) 13-14, Kimura discloses wherein the rate matching is performed further based on a quantity of channel bits of the respective slot (See ¶ 153,176, 302-304,323,324).   Reasons for combining same as claim 12.

Allowable Subject Matter
Claim 17-18 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
With respect to Claim(s) 1,2,5-6,8-11,16,19,23-24,26-28,30-34,37 and 41-42, Applicant contends inter alia “…Wang does not seem to teach a plurality of slots having different quantities of available resource elements at all, but rather, teaches different bandwidth resources having different available resources resulting in different transport block sizes. ……… Wang fails to teach "determine a size of a transport block for a data channel based on a quantity of available resource elements of an allocation of resources for the transport block…”
Examiner respectfully disagrees, first off Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In general, Applicant’s arguments reflect a difference of opinion over the teachings of the prior art and how these teachings would be evaluated in light of the knowledge generally available to those in the appropriate art and the level of ordinary skill in the art. Moreover, Applicant’s take an overly narrow view of the claim(s).		The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Anticipatory reference need not duplicate, word for word, what is in the claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d1321).

Second Wang clearly and explicitly teaches and/or suggests “determining a size of a transport block for a data channel based on a quantity of available resource elements of an allocation of resources for the transport block (See ¶ 3,6,19,21,44,45).
The reference is replete with the fundamental teachings of determining a transport block size based on the quantity of available resources (again See ¶ 3,6,19,21,44,45 at a minimum). Further with regards to plurality of slots for slot aggregation (See ¶ 98, 136).
Third, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
With respect to Claim(s) 12-14 is/are rejected under 35 U.S.C. 103, Applicant reiterates the 102(a) rejection as not being met and therefore the prima facie case of obviousness has not been resolved and therefore the 103 rejection is not met.
Examiner respectfully disagrees, as explained above Wang clearly and explicitly discloses the contended limitation, namely, Wang fails to teach "determine a size of a transport block for a data channel based on a quantity of available resource elements of an allocation of resources for the transport block..”, and therefore the 103 rejection to claims 12-14 is valid and sustained.
Furthermore, Applicant is advised a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention." MPEP §2141.02.VI, (Rev. 6, Sept. 2007) (citing W.L. Gore & Assoc. v. Garlock, Inc., 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)).
Thus based on the foregoing reasonings, Examiner asserts the cited references teach and/or suggest all the limitations of claims 1,2,5-6,8-11,16,19,23-24,26-28,30-34,37 and 41-42 and therefore the rejection to said claims is sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ JAIN whose telephone number is (571)272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/           Primary Examiner, Art Unit 2411